66 F.3d 327
76 A.F.T.R.2d (RIA) 95-6745
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas M. WEBER, Plaintiff-Appellant,v.UNITED STATES of America, INTERNAL REVENUE SERVICE,Defendant-Appellee.
No. 95-3219.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1995.

Before:  NELSON, RYAN and McKAY*, Circuit Judges.

ORDER

1
Thomas M. Weber appeals a district court order granting summary judgment for the defendant.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Weber sued the United States under 26 U.S.C. Sec. 7432, alleging that the Internal Revenue Service negligently failed to release a federal tax lien it had placed against him.  A magistrate judge concluded that the government had negligently failed to release the lien in a timely manner, but recommended that summary judgment be entered in the government's favor because Weber had not shown any actual, direct, economic damages.  The district court adopted the magistrate judge's report, but provided Weber with an additional period of time in which to show damages.  Concluding, upon review of Weber's responsive documents, that there had still been no showing of damages, the court entered summary judgment for the defendant.  Weber has filed a timely appeal.


3
Upon review, we conclude that the district court acted properly in granting summary judgment for the defendant.  See generally City Mgmt. Corp. v. U.S. Chem.  Co., 43 F.3d 244, 250 (6th Cir.1994).  Weber is not entitled to a jury trial for his claims brought under 26 U.S.C. Sec. 7432.  See Information Resources, Inc. v. United States, 996 F.2d 780, 783 (5th Cir.1993).  Further, Weber does not challenge on appeal the district court's conclusion that he suffered no actual, direct, economic damages as a result of the defendant's negligence.  Any such challenge is therefore considered abandoned and not reviewable.  Boyd v. Ford Motor Co., 948 F.2d 283, 284 (6th Cir.1991), cert. denied, 503 U.S. 939 (1992).


4
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Monroe G. McKay, Circuit Judge, United States Court of Appeals for the Tenth Circuit, sitting by designation